EXHIBIT 10.1

ENDOCYTE, INC.
2010 EQUITY INCENTIVE PLAN
PERFORMANCE-BASED RESTRICTED STOCK UNIT
AWARD AGREEMENT
(2011 RSU PROGRAM)

This Award Agreement (“Award Agreement”), dated as of May 26, 2011, is by and
between Endocyte, Inc., a Delaware corporation (the “Company”), and       
(“Participant”). Unless otherwise defined herein, the terms defined in the
Endocyte, Inc. 2010 Equity Incentive Plan (the “Plan”), shall have the same
defined meanings in this Award Agreement.



I.   NOTICE OF GRANT



      Participant:

The Company has granted the Participant an award of performance-based restricted
stock units (“RSUs”), subject to the terms and conditions of the Plan and this
Award Agreement, as follows:

      Target Number of RSUs:  


Maximum Number of RSUs:  


Award Date:  
May 26, 2011
Performance Measure:  
The Performance Measure shall be the approval, with
respect to any country or jurisdiction, of the
applicable Regulatory Authority to manufacture and
sell a product in that country or jurisdiction (the
“Commercial Approval”).
“Regulatory Authority” means, with respect to any
country or jurisdiction, the governmental agency or
authority that regulates the testing, investigation,
manufacture, marketing and sale of human
pharmaceutical products, including without limitation
the Food and Drug Administration in the United States
and the European Medicines Agency in the European
Union.
Performance Deadline:  
May 26, 2016

II. AGREEMENT

1. Grant of Award. As of the Award Date indicated in the Notice of Grant above,
the Company hereby grants to Participant an award of RSUs (the “Award”), subject
to the terms and conditions of the Plan, which is incorporated herein by
reference, and this Award Agreement. Until the RSUs are actually settled and
paid, each RSU represents an unfunded and unsecured obligation of the Company of
an amount equal to the Fair Market Value of one Share, subject to certain
performance-based and service-based vesting requirements and the other
restrictions, terms and conditions contained in this Award Agreement and the
Plan. Except as may be required by law, Participant is not required to make any
payment (other than payments for taxes pursuant to the Plan) or provide any
consideration other than the rendering of future services to the Company.

2. General.

(a) No RSUs shall be earned unless and until the Compensation Committee of the
Board of Directors of the Company (the “Committee”) shall have determined
whether First Commercial Approval (as defined in paragraph 3(b) below) or Second
Commercial Approval (as defined in paragraph 3(b) below) have been obtained by
the Performance Deadline.

(b) This Award does not entitle Participant to any rights of a holder of Common
Stock, including dividends or voting rights. Participant shall have no rights as
a stockholder with respect to any Shares issuable in respect of such RSUs, until
the RSUs are actually settled and paid in the form of Shares delivered to and
held of record by Participant.

3. Vesting. Unless otherwise provided in this Award Agreement or in the Plan,
the RSUs shall be subject to the following conditions for vesting:

(a) The Committee shall determine whether First Commercial Approval or Second
Commercial Approval has been obtained and the number, if any, of RSUs earned.
The date on which the Committee makes its determination as to First Commercial
Approval is hereinafter referred to as the “First Determination Date”. The date
on which the Committee makes its determination as to Second Commercial Approval
is hereinafter referred to as the “Second Determination Date”.

(b) The target number of RSUs as set forth above will be earned (the “Target
Earned RSUs”) upon receipt of the first Commercial Approval from any Regulatory
Authority for any therapeutic compound or product of the Company (the “First
Commercial Approval”), provided that such approval is granted on or before the
Performance Deadline. The difference between the maximum number of RSUs and
target number of RSUs will be earned (the “Incremental Earned RSUs”, and
together with the Target Earned RSUs, the “Earned RSUs”) upon receipt of the
second Commercial Approval from any Regulatory Authority (which may, but need
not, be the same Regulatory Authority that granted the First Commercial
Approval) for any therapeutic compound or product of the Company (the “Second
Commercial Approval”), provided that such approval is granted on or before the
Performance Deadline.

(c) Except as otherwise set forth in this Award Agreement, one-half of the
Target Earned RSUs shall become vested and nonforfeitable on the First
Determination Date, provided Participant has maintained its relationship as a
Service Provider. The second half of the Target Earned RSUs shall become vested
and nonforfeitable on the first anniversary of the First Determination Date,
provided Participant has maintained its relationship as a Service Provider.
Except as otherwise set forth in this Award Agreement, one-half of the
Incremental Earned RSUs shall become vested and nonforfeitable on the Second
Determination Date, provided Participant has maintained its relationship as a
Service Provider. The second half of the Incremental Earned RSUs shall become
vested and nonforfeitable on the first anniversary of the Second Determination
Date, provided Participant has maintained its relationship as a Service
Provider.

4. Restrictions and Forfeitures. If First Commercial Approval is not obtained by
the Performance Deadline, all RSUs in this Award shall be cancelled and
forfeited to the Company. If Second Commercial Approval is not obtained by the
Performance Deadline, the difference between the maximum number of RSUs and
target number of RSUs in this Award shall be cancelled and forfeited to the
Company. If Participant ceases to be a Service Provider for any reason, all RSUs
that are not fully vested and nonforfeitable shall be immediately cancelled and
forfeited to the Company.

5. Change in Control. Upon the occurrence of a Change in Control, the unvested
RSUs will be considered fully vested and earned immediately prior to
consummation such Change in Control.

6. Payment. Except as provided otherwise in this Award Agreement, Earned RSUs
will be settled and paid as soon as practicable after the date on which they
become vested and nonforfeitable, but in no event later than the 15th day of the
third month following such date. Payment may be made in cash, in Shares (in the
amount of one Share for each Earned RSU), or a combination of both, as
determined by the Company in its discretion.

7. Non-Transferability of RSUs. Neither the RSUs nor any interest therein may be
sold, pledged, assigned, hypothecated, transferred, or disposed of in any manner
other than by will or by the laws of descent or distribution. Any purported
sale, pledge, assignment, hypothecation, transfer or other disposition in
violation of this Award Agreement or the Plan will be void and of no effect. The
terms of the Plan and this Award Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of Participant.

8. Taxes. Participant may satisfy Participant’s tax withholding obligation, in
whole or in part by (a) paying cash, (b) electing to have the Company withhold
otherwise deliverable Shares having a Fair Market Value equal to the minimum
statutory amount required to be withheld, or (c) delivering to the Company
already-owned Shares having a Fair Market Value equal to the minimum statutory
amount required to be withheld. The Fair Market Value of the Shares to be
withheld or delivered will be determined as of the date that the taxes are
required to be withheld.

1



III.   OTHER TERMS

9. Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan and this Award Agreement constitute the entire agreement of
the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Participant
with respect to the subject matter hereof, and may not be modified adversely to
Participant’s interest except by means of a writing signed by the Company and
Participant. This Award Agreement is governed by the internal substantive laws
but not the choice of law rules of Indiana.

10. Notices. All notices and other communications required or permitted under
this Award Agreement shall be written and delivered personally or sent by
registered or certified first-class mail, postage prepaid and return receipt
required, addressed as follows: if to the Company, to the Company’s executive
offices in West Lafayette, Indiana, and if to Participant or his or her
successor, to the residence address last furnished by Participant to the
Company. Notwithstanding the foregoing, the Company may authorize notice by any
other means it deems desirable or efficient at a given time, such as notice by
facsimile or electronic mail (e-mail). Participant agrees to notify the Company
upon any change in Participant’s residence address.

11. No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE AWARD WILL BE EARNED ONLY BY ACHIEVING THE PERFORMANCE MEASURE AND
CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (NOT THROUGH THE ACT
OF BEING HIRED, BEING GRANTED THIS AWARD OR ACQUIRING SHARES HEREUNDER).
PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREUNDER DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE PERFORMANCE
PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE IN ANY WAY WITH
PARTICIPANT’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE THE PARTICIPANT’S
RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.

12. Plan Controlling. Subject to Section 18(c) of the Plan, in the event of a
conflict between the terms and conditions of the Plan and this Award Agreement,
the terms and conditions of the Plan shall prevail. Participant acknowledges
receipt of a copy of the Plan and represents that he or she is familiar with the
terms and provisions thereof, and hereby accepts this Award subject to all of
the terms and provisions thereof. Participant has reviewed the Plan and this
Award Agreement in their entirety, has had an opportunity to obtain the advice
of counsel prior to executing this Award Agreement and fully understands all
provisions of the Award Agreement. Participant hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan or this Award Agreement.

The Company and Participant have executed this Award Agreement as of the date
first written above.

                  PARTICIPANT       ENDOCYTE, INC.
                                  
 By:
                               
       
 
     
               Name:
                           Title:
   

2